      Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


PATAGONIA, INC.,                               §
                                               §
                      Plaintiff,               §
                                               §
       v.                                      §            Civil Action No. 4:18-cv-3653
                                               §
ERIN LEE LOBDELL,                              §
dba LONESTAR TRADE,                            §
                                               §
                      Defendant.               §
                                               §


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT

       This lawsuit is necessary to stop Erin Lee Lobdell dba Lonestar Trade (“Lonestar”)

from continuing to copy Patagonia, Inc.’s (“Patagonia”) proprietary product photography, and to

recover appropriate compensation. Patagonia took steps to stop Lonestar’s infringement outside

of litigation, including by sending a DMCA removal notice to Lonestar’s ecommerce platform,

Amazon.com. Lonestar, however, submitted an improper and false counter-notification,

requiring Patagonia to file this lawsuit to prevent further infringement. Unless Lonestar is

enjoined from infringing Patagonia’s intellectual property rights, Patagonia will continue to

suffer substantial ongoing and irreparable harm. Patagonia alleges as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Patagonia is a California corporation headquartered at 259 West Santa Clara

Street, Ventura, California 93001. For more than forty years, Patagonia has been designing,

developing, and marketing outdoor apparel and related products. Today, Patagonia and the

PATAGONIA® brand are famous around the world for innovative apparel designs, quality

products, and environmental and corporate responsibility.


                                               -1-
       Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 2 of 7



        2.      Erin Lee Lobdell is an individual doing business as “Lonestar Trade,” located at

11702B Grant Road, #135, Houston, Texas 77070. Lonestar offers tens of thousands of products

through an Amazon.com seller storefront located at https://www.amazon.com/s?marketplaceID=

ATVPDKIKX0DER& merchant=A2E1VN4OEXE0LB.

        3.      Patagonia’s copyright infringement claims arise under the Copyright Act, for

which jurisdiction is conferred under 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).

        4.      This Court has personal jurisdiction over Lonestar because it is located in this

district and offers products to the residents of this district. Further, Lonestar has consented to

jurisdiction in this district through its counter-notification under 17 U.S.C. § 512(g).

        5.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because Lonestar

transacts business in this district and a substantial part of the events giving rise to the claims

asserted arose in this district.

                                   GENERAL ALLEGATIONS

        6.      Patagonia conceives, designs and sells a large number of apparel and sportswear

products, outdoor gear and related accessories. To market and support sales of its world-

renowned product lines, Patagonia creates unique artwork and product photography that reflects

the company’s design aesthetic. Patagonia devotes significant resources to developing these

creative works; it publishes the works itself on its website and in its catalogs, and permits a select

group of third party partners to use its proprietary photography and other images through a

licensing program.

        7.      Relevant to this Complaint, Patagonia created the following photographs of its

Re-Tool Snap-T® Fleece Pullover. Patagonia has a pending copyright application covering the

photos, No. 1-7015643997.




                                                 -2-
      Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 3 of 7




       8.     Lonestar has copied Patagonia’s proprietary photography without authorization,

and reproduced and distributed copies of these photos, including by uploading them to

Amazon.com. The copies used by Lonestar are identical to Patagonia’s copyrighted works.

On information and belief, Lonestar first reproduced and infringed Patagonia’s copyrighted

works in or around January 2017.

       9.     To stop Lonestar from infringing Patagonia’s rights, Patagonia submitted to

Amazon.com a notification of claimed infringement and request for removal under 17 U.S.C.

§ 512(c)(3)(A), the DMCA’s notice and takedown provision. In compliance with the DMCA,

Amazon.com disabled Lonestar’s copies.

       10.    Lonestar responded by submitting a counter-notification to Amazon.com.

When Patagonia confirmed to Lonestar that Amazon.com’s records showed that Lonestar had

in fact uploaded copies of Patagonia’s works and requested that Lonestar withdraw its counter-




                                              -3-
       Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 4 of 7



notification, Lonestar refused. On information and belief, Lonestar’s counter-notice includes

or constitutes a material misrepresentation for purposes of 17 U.S.C. § 512(f).

           11.   By misappropriating Patagonia’s copyrighted works, Lonestar has avoided the

need to pay to produce its own marketing content, circumvented Patagonia’s licensing program

through which Patagonia authorizes and consents to certain partners’ use, and cloaked itself

falsely as an approved, authorized seller of Patagonia products.

           12.   Lonestar’s actions have caused and will cause Patagonia irreparable harm for

which money damages and other remedies are inadequate. Accordingly, in addition to other

relief, Patagonia is entitled to injunctive relief against Lonestar and all persons acting in concert

with it.

                            COPYRIGHT INFRINGEMENT CLAIM

           13.   Patagonia realleges and incorporates by reference each of the allegations

contained in paragraphs 1 through 12 of this Complaint.

           14.   Patagonia has submitted complete copyright applications for the works identified

in this Complaint.

           15.   Without authorization Lonestar has reproduced, distributed, and used copies of

Patagonia’s copyrighted works in violation of Patagonia’s exclusive rights, damaging Patagonia

and harming Patagonia’s relationship with its licensees.

           16.   Lonestar’s unlawful reproduction, distribution, and/or use of Patagonia’s

proprietary photography constitutes copyright infringement. Patagonia alleges that Lonestar

acted intentionally, willfully and in bad faith when it reproduced, distributed, and/or used the

infringing copies.

           17.   Lonestar’s counter-notification includes or constitutes a material

misrepresentation that its copies of Patagonia’s works were removed or disabled by mistake


                                                 -4-
       Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 5 of 7



or misrepresentation, causing damage to Patagonia and forcing Patagonia to incur costs and

attorney’s fees.

        18.     As a direct and proximate result of Lonestar’s conduct, Patagonia is entitled to

injunctive relief and actual damages, as well as any profits of Lonestar attributable to its acts of

infringement.

                                    PRAYER FOR JUDGMENT

        WHEREFORE, Patagonia prays that this Court grant it the following relief:

        A.      Adjudge that Lonestar has infringed Patagonia’s copyrights in violation of

Patagonia’s rights under the Copyright Act, 17 U.S.C. § 101, et seq.;

        B.      Adjudge that Lonestar, its agents, servants, employees, and all persons acting

under its permission and authority, be enjoined and restrained from infringing Patagonia’s rights,

and from continuing to perform in any manner whatsoever any of the other acts complained of

in this Complaint;

        C.      Adjudge that Lonestar, within thirty (30) days after service of the Judgment

demanded herein, be required to file with this Court and serve upon Patagonia’s counsel a

written report under oath setting forth in detail the manner in which it has complied with the

Judgment;

        D.      Adjudge that Patagonia be awarded its actual damages in an amount to be proven

at trial, that Lonestar be required to account for any profits that are attributable to its illegal acts,

and that Patagonia be awarded all such amounts including any statutory damages or multipliers

that are available, plus prejudgment interest;

        E.      Adjudge that Patagonia be awarded restitution and/or disgorgement of all of

Lonestar’s revenues, earnings, profits or ill-gotten gains obtained as a result of its unlawful,

unfair, and/or fraudulent business acts or practices;


                                                  -5-
       Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 6 of 7



        F.       Adjudge that Patagonia be awarded its attorneys’ fees and other costs of suit;

        G.       Adjudge that Patagonia be awarded damages, costs, and attorney’s fees under

17 U.S.C. § 512(f); and

        H.       Adjudge that all such other relief be awarded to Patagonia as this Court deems

just and fair.


Dated: October 5, 2018                     Respectfully submitted,



                                           By:                      /s/ Jarett Dillard
                                                 Jarett Dillard (attorney in charge)
                                                 Texas State Bar No. 24099801
                                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                 700 Louisiana Street, Suite 4300
                                                 Houston, Texas 77002
                                                 Telephone: (281) 809-4100
                                                 Facsimile: (281) 929-0787
                                                 E-Mail:       jdillard@kilpatricktownsend.com

                                           Of Counsel:
                                                 Gregory S. Gilchrist (California Bar No. 111536)
                                                 Ryan T. Bricker (California Bar No. 269100)
                                                 Alexandra N. Martinez (California Bar No. 317382)
                                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                 Two Embarcadero Center, Suite 1900
                                                 San Francisco, California 94111
                                                 Telephone: (415) 576-0200
                                                 Facsimile: (415) 576-0300
                                                 E-Mail:     ggilchrist@kilpatricktownsend.com
                                                             rbricker@kilpatricktownsend.com
                                                             amartinez@kilpatricktownsend.com

                                                 Attorneys for Plaintiff
                                                 PATAGONIA, INC.




                                                  -6-
      Case 4:18-cv-03653 Document 1 Filed in TXSD on 10/05/18 Page 7 of 7




                               DEMAND FOR JURY TRIAL

      Patagonia, Inc. demands that this action be tried to a jury.

Dated: October 5, 2018                   Respectfully submitted,



                                         By:                      /s/ Jarett Dillard
                                               Jarett Dillard (attorney in charge)
                                               Texas State Bar No. 24099801
                                               KILPATRICK TOWNSEND & STOCKTON LLP
                                               700 Louisiana Street, Suite 4300
                                               Houston, Texas 77002
                                               Telephone: (281) 809-4100
                                               Facsimile: (281) 929-0787
                                               E-Mail:       jdillard@kilpatricktownsend.com

                                         Of Counsel:
                                               Gregory S. Gilchrist (California Bar No. 111536)
                                               Ryan T. Bricker (California Bar No. 269100)
                                               Alexandra N. Martinez (California Bar No. 317382)
                                               KILPATRICK TOWNSEND & STOCKTON LLP
                                               Two Embarcadero Center, Suite 1900
                                               San Francisco, California 94111
                                               Telephone: (415) 576-0200
                                               Facsimile: (415) 576-0300
                                               E-Mail:     ggilchrist@kilpatricktownsend.com
                                                           rbricker@kilpatricktownsend.com
                                                           amartinez@kilpatricktownsend.com

                                               Attorneys for Plaintiff
                                               PATAGONIA, INC.




                                                -7-
